In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-16-00446-CR


                           AMANDA DAWN HILTON, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 31st District Court
                                       Gray County, Texas
                  Trial Court No. 10344, Honorable Steven R. Emmert, Presiding

                                        January 30, 2017

                              ABATEMENT AND REMAND
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant, Amanda Dawn Hilton, appeals her conviction of possession with intent

to deliver drug paraphernalia, a Class A misdemeanor,1 and sentence to thirty days

confinement in Gray County Jail. The appellate record was due on December 27, 2016.

However, the clerk’s record and reporter’s record were not filed by this date. Instead,

the clerk and reporter requested an extension of time to file the record and notified the




      1
          TEX. HEALTH & SAFETY CODE ANN. § 481.125(b), (e) (West 2010).
Court that appellant had not paid or made acceptable payment arrangements for the

record. See TEX. R. APP. P. 35.3(a)(2), (b)(3).


       By letter, we granted an extension to file the appellate record to January 26,

2017. We also directed appellant to make acceptable payment arrangements for the

appellate record, or comply with the requirements of appellate rule 20.2 if appellant was

unable to pay for the record, by January 17, 2017. See TEX. R. APP. P. 20.2. Failure to

do so, we advised, could result in the appeal being abated and the cause remanded to

the trial court for further proceedings without further notice.     See TEX. R. APP. P.

37.3(a)(2). By letter filed on January 24, 2017, appellant’s counsel notified the Court

that he had filed motions in the trial court to have the appellate record furnished without

charge on December 14, 2016.         The trial court clerk confirmed the filing of these

motions. To date, however, the appellate record has not been filed. The clerk and

reporter have informed the Court that appellant has yet to make payment arrangements

for the record.


       Accordingly, we now abate this appeal and remand the cause to the trial court for

further proceedings. See TEX. R. APP. P. 20.2, 37.3(a)(2). Upon remand, the trial court

shall determine the following:

       1.     whether appellant desires to prosecute the appeal;

       2.     if appellant desires to prosecute the appeal, whether appellant is entitled

              to have the appellate record furnished without charge;

       3.     if appellant is not entitled to have the appellate record furnished without

              charge, the date appellant will make acceptable payment arrangements

              for the appellate record; and

                                              2
       4.     what orders, if any, should be entered to assure the filing of appropriate

              notices and documentation to dismiss appellant’s appeal if appellant does

              not desire to prosecute the appeal or, if appellant desires to prosecute the

              appeal, to assure that the appellate record will be filed promptly and the

              appeal will be diligently pursued.


       The trial court shall execute findings of fact, conclusions of law, and any orders it

finds necessary regarding the aforementioned issues and cause its findings,

conclusions, and orders, if any, to be included in a supplemental clerk’s record to be

filed with the Clerk of this Court by March 1, 2017.


       It is so ordered.



                                                        Per Curiam


Do not publish.




                                             3